Citation Nr: 0824878	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a 50 percent initial rating for post-
traumatic stress disorder (PTSD) prior to September 1, 2005.  

4.  Entitlement to an initial rating in excess of 50 percent 
for PTSD on and after September 1, 2005.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  In October 2007, the veteran was 
afforded a videoconference hearing pursuant to the provisions 
of 38 U.S.C.A. § 7107(e) (West 2002).  A complete recording 
of this hearing was not obtained due to some inaudibles, and 
the veteran was afforded another videoconference hearing in 
June 2008.  During these hearings, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO. 
 
The claim for increased compensation for PTSD addressed in 
the REMAND portion of the decision below requires additional 
development and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is evidence indicating the veteran served in an 
artillery unit during the Korean War, and exposure to 
acoustic trauma during active service is presumed. 

2.  There are clinical records demonstrating current hearing 
loss disability as defined by regulation and current 
complaints of tinnitus.  

3.  There is competent medical evidence linking current 
hearing loss disability to service.  

4.  The weight of the positive and negative evidence as to 
whether hearing loss and tinnitus are the result of service 
is in relative balance.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154(b), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  The Board need not undertake a thorough 
analysis as to whether the VCAA has been complied with given 
the grants of service connection in the decision below. 

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  There are some disabilities, including 
sensironeural hearing loss, for which service connection may 
be presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish the existence of a current disability, hearing 
status must meet the pure tone and speech recognition 
criteria outlined in 38 C.F.R. § 3.385.  In order to 
establish a current disability pursuant to these criteria, at 
least one of the threshold levels at 500, 1000, 2000, 3000, 
or 4000 Hertz, must measure more than 40 decibels, or at 
least 3 of these 5 threshold levels must measure more than 26 
decibels, or speech recognition must be lower than 94 
percent.

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true if 
consistent with the time, place and circumstances of such 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  The veteran's DD 
Form 214 reflects that he served with an artillery unit and 
also reflects service in Korea during the Korean War.  His 
assertion, including in sworn testimony to the undersigned, 
is that exposure to artillery during his service in Korea 
resulted in hearing loss and tinnitus.  Given the information 
on the veteran's DD Form 214 highlighted above, the Board 
accepts as true the statements of the veteran with regard to 
the acoustic trauma from the asserted in-service exposure to 
artillery, as there is documentation of exposure to combat, 
and his statements are consistent with the nature of the 
described service in Korea.    

The veteran's service medical records are not available, as 
according to the National Personnel Records Center (NPRC), 
they were presumably destroyed in a fire at that facility in 
1973.  The reports from the February 1954 separation 
examination, reflecting a normal hearing evaluation (15/15, 
bilaterally), are of record.  It is also noted that 
audiometric testing was not performed.  Rather, the "spoken 
voice" test was administered.  Also of record is a report 
from private audiometric testing in October 2003 that 
revealed what was described as moderately severe to severe 
hearing loss bilaterally.  The audiologist indicated the 
veteran's hearing loss was "consistent with the type of 
excessive noise exposure incurred during his time of military 
service."  She concluded that the veteran's hearing loss was 
"at least [as] likely as not related to his service as a 
field artillery man during the Korean War."  

Also of record are reports from a February 2004 VA 
examination, at which time the veteran described tinnitus 
that he stated interfered with his ability to hear certain 
sounds and understand others.  Audiometric testing also 
revealed hearing loss disability as defined by 
38 C.F.R. § 3.385 in each ear.  This examiner disputed the 
medical opinion rendered by the private audiologist rendered 
above, in particular finding fault with the fact the she did 
not consider the history of post service occupational and 
recreational noise exposure.  The VA audiologist also 
referenced the lack of evidence of continuity of post service 
treatment, and concluded that there was insufficient evidence 
to relate the veteran's bilateral hearing loss and tinnitus 
to service.  

In testimony before the undersigned, the veteran has 
minimized the degree to which he was exposed to noise after 
service, and essentially asserted that any such exposure 
paled in comparison to that he endured during his service in 
Korea.  The extent of the post-service exposure to acoustic 
trauma is not clear, but it is clear that duty as an 
artilleryman in the Korean War would involve significant 
acoustic trauma.  Also, in view of the conflicting positive 
and negative medical opinions in this case, the Board finds 
the positive and negative evidence is in relative balance as 
to whether the veteran has hearing loss or tinnitus as a 
result of his war time exposure to acoustic trauma.  Unless 
the preponderance of the evidence is against a claim, it 
cannot be denied.  Gilbert, 1 Vet. App. at 49.  As such, the 
Board will resolve all reasonable doubt in the veteran's 
favor and conclude that service connection for bilateral 
hearing loss and tinnitus may be granted.  Gilbert, 1 Vet. 
App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.   


REMAND

At the hearings before the undersigned, the veteran has 
described more frequent occurrences of some symptoms of PTSD, 
to include daily "panic or anxiety attacks," than were 
described at his most recent VA Compensation and Pension 
examination which was held in December 2006, at which time 
veteran reported having such symptoms three or four times a 
week.  The testimony of the veteran and his wife detailed 
apparent worsening of additional PTSD symptoms since his most 
recent VA psychiatric examination.  In addition, the examiner 
who conducted the December 2006 VA examination did not 
address many of the pertinent rating criteria.  As such, the 
Board concludes that a VA psychiatric examination is 
necessary in this case in order to comply with the duty to 
assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

The most recent VA psychiatric outpatient treatment report of 
record is dated in February 2007, and given the necessary 
development discussed above, the RO will also be afforded the 
opportunity to obtain any records from more recent outpatient  
psychiatric treatment rendered at VA medical facilities in 
Grand Rapids and Battle Creek discussed by the veteran in 
testimony before the undersigned.  38 U.S.C.A. §5103A(c)(2); 
38 C.F.R. § 3.159(c)(2)(3); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA medical records are 
deemed to be in the constructive possession of VA 
adjudicatory personnel). 

For the reasons stated above this case is REMANDED for the 
following development: 

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  In particular, the RO 
should obtain any records of VA 
outpatient psychiatric treatment, not 
already of record , rendered in Grand 
Rapids or Battle Creek.  The veteran must 
then be given an opportunity to respond. 

2.  The RO must make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
global assessment functioning score, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2007).  In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the claim for increased 
compensation for PTSD must be 
readjudicated by the RO, to include 
whether the veteran is entitled to 
additional "staged" rating(s) for his 
service connected PTSD pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If this does not result in a 
complete grant of all benefits sought in 
connection with the claim, a supplemental 
statement of the case must be issued, and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


